Case 9:20-cv-82238-DMM Document 7 Entered on FLSD Docket 12/28/2020 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  ADVANCED INTERVENTIONAL PAIN &
  DIAGNOSTICS OF WESTERN
  ARKANSAS, LLC, on behalf of itself and Case No.: 9:20-cv-82238-DMM
  all others similarly situated,
                     Plaintiff,
                                                     NOTICE OF VOLUNTARY DISMISSAL
  v.

  MODERNIZING MEDICINE, INC.,

                     Defendant.


         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1),

  Plaintiff Advanced Interventional Pain & Diagnostics of Western Arkansas, LLC, files this

  Notice of Voluntary Dismissal of its claims without prejudice against Modernizing Medicine,

  Inc., with all parties to bear their own fees and costs. This action should be marked closed.

  Dated: December 28, 2020                      Respectfully submitted,

                                                  /s/ Louis I. Mussman
                                                Louis I. Mussman (Fla. # 597155)
                                                Brian T. Ku (Fla. # 610461)
                                                KU & MUSSMAN, P.A.
                                                18501 Pines Blvd., Suite 209-A
                                                Pembroke Pines, FL 33029
                                                Tel: (305) 891-1322
                                                Fax: (954) 686-3976
                                                louis@kumussman.com
                                                brian@kumussman.com

                                                Randall K. Pulliam
                                                rpulliam@cbplaw.com
                                                CARNEY BATES & PULLIAM, PLLC
                                                519 West 7th St.
                                                Little Rock, AR 72201
                                                Telephone: (501) 312-8500
                                                Facsimile: (501) 312-8505

                                                Attorneys for Plaintiff
Case 9:20-cv-82238-DMM Document 7 Entered on FLSD Docket 12/28/2020 Page 2 of 2




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 28th day of December, 2020, I electronically filed the

  foregoing with the Clerk of Court by using CM/ECF system which will send notice of electronic

  filing to all counsel of record.

                                                /s/ Louis I. Mussman
                                               Louis I. Mussman
